Title: To Benjamin Franklin from Le Roy, [after 20 April 1779]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


[after April 20, 1779]
M. Le Roy prie son illustre ami Monsieur Franklin de vouloir bien s’intéresser auprès de M. De Sartine pour qu’il accorde à M. Wibert, Lieutenant-Colonel au Service des Etats unis, son passage sur le vaisseau qui portera M. Le Chr. De La Luzerne en amèrique. Monsieur Franklin se rappellera sans doute que M. Adams pendant son sejour ici a donné en plusieurs Occasions les tèmoignages les plus avantageux à M. Wibert et que cet officier ayant eté pris les armes à la main dans le fort Washington a eté depuis ce tems là Jusqu’au commencement de cette annèe prisonnier des Anglois qui l’ont traité avec toute la dureté possible comme ètant francois et pris au service des Amèricains. Enfin Monsieur Franklin se rappellera que c’est lui même qui a conseillé à M. Wibert de repasser en amèrique pour se faire payer de ses appointemens dont il n’a pas touché un sol depuis plus de trois ans ou depuis le tems qu’il a eté pris par les Anglois &c.
 
Notation: Le Roy.
